Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed 12/19/2020 have been entered. Claims 2-4 are cancelled. Claim 1 has been amended. Claims 1 and 5-9 are pending and are under examination.


	             
Claim Rejections - Withdrawn
The rejection of claim 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to the claims.

The rejection of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,986,709 (‘709) is withdrawn.

The rejection of claims 5-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,986,709 (‘709) as applied to claims 1-4 above, further in view of  Locht et al. WO 2007/104451 9/20/07 is withdrawn.

The terminal disclaimer filed on 12/19/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,986,709 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


The rejection of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,682,377 (‘377) is withdrawn.


The terminal disclaimer filed on 12/19/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,682,377 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections Based on Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,839,683 (‘683).
 Although the claims at issue are not identical, they are not patentably distinct from each other because:

With respect to claim 1, claim 1 of the ‘683 claims disclose a method for reducing chronic airway inflammation induced in response to exposure to an allergen, the method comprising the step of infection the subject’s respiratory tract with a live attenuated B. pertussis strain which is deficient in in tracheal cytotoxin (TCT), pertussis toxin (PTX), and dermonecrotic toxin (DNT).

With respect to claim 5, the ‘683 claims disclose that the strain comprises a mutated ptx gene, a deleted or mutated dnt gene and a heterologous ampG gene.

With respect to claim 6, the ‘683 claims disclose that the heterologous ampG gene is an E. coli ampG gene that replaces the wild-type Bordetella strain ampG gene.



With respect to claim 8, the ‘683 claims disclose wherein the substitution of the amino acid involved in substrate binding comprises R9K and the substitution of the amino acid involved in catalysis comprises E129G.

With respect to claim 9, the ‘683 claims disclose wherein the heterologous ampG gene is the only heterologous gene in the strain.

The ‘683 claims do not disclose that the chronic airway inflammation induced in response to exposure to the allergen is lung eosinophilia and the subject has asthma.

However, a person of ordinary skill in the art as of the effective filing date would have been able to envision that chronic airway inflammation induced in response to exposure to allergen encompasses allergen driven lung eosinophilia in a subject with asthma.

Jeffery et al (BMC Pulmonary Medicine 2006 (Suppl I):S5) disclose that asthma is an allergen induced chronic inflammatory condition of the lower airways and involves lung eosinophilia (see page 1 abstract and under “introduction” and page 3 under “inflammation in asthma). 
Thus one of ordinary skill in the art as of the effective filing date would have envisaged allergen-driven lung eosinophilia in a subject with asthma from the subject of the ‘683 claims having chronic airway inflammation induced in response to exposure to an allergen.
One of ordinary skill in the art would, on reading the conflicting patent, at once envisage the invention being claimed. See MPEP 804 (II)(B)(1).
AbbVie Inc. v. Mathilda & Terence Kennedy Institute of Rheumatology Trust (Fed. Cir. 2014) 
The opinion in this case stated that "it is clear that a reader of the '766 patent could have easily envisioned a species limited to sicker patients," and determined that the District Court was correct in concluding that the species of the '442 patent was not patentably distinct from the genus of the '766 patent.


Status of Claims
Claim 1 and 5-9 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645